                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,                   )    Civil Action
 LLC,                                           )
                                                )    No. 2:21-cv-00040-JRG (Lead Case)
               Plaintiff,                       )
                                                )    Judge Rodney Gilstrap
        v.                                      )
                                                )
 HUAWEI DEVICE CO., LTD., and                   )    Electronically Filed
 HUAWEI DEVICE USA, INC.,                       )
                                                )
               Defendants.                      )
                                                )
                                                )    Civil Action
 GESTURE TECHNOLOGY PARTNERS,                   )
 LLC,                                           )    No. 2:21-cv-00041-JRG (Member Case)
                                                )
               Plaintiff,                       )    Judge Rodney Gilstrap
                                                )
        v.                                      )
                                                )
 SAMSUNG ELECTRONICS CO., LTD.                  )
 and SAMSUNG ELECTRONICS                        )
 AMERICA, INC.,                                 )
                                                )
               Defendants.                      )

                    DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Defendants Huawei Device

Co. Ltd. and Huawei Device USA, Inc. state the following.

       Huawei Device Co., Ltd. is a wholly-owned subsidiary of Huawei Device (Shenzhen) Co.,

Ltd. No publicly held corporation owns 10% or more of Huawei Device Co., Ltd.

       Huawei Device USA, Inc. is a wholly-owned subsidiary of Huawei Device (Hong Kong)

Co., Limited, which is a wholly owned subsidiary of Huawei Device (Shenzhen) Co., Ltd. No

publicly held company owns 10% or more of Huawei Device USA, Inc.
                                  No. 2:21-cv-00040-JRG (Lead Case)




Dated: May 6, 2021         Respectfully submitted,



                     By:     /s/ J. Mark Mann
                           J. Mark Mann
                           State Bar No. 12926150
                           mark@themannfirm.com
                           G. Blake Thompson
                           State Bar No. 24042033
                           blake@themannfirm.com
                           MANN TINDEL & THOMPSON
                           201 E. Howard Street
                           903.657.8540
                           903.657.6003 (fax)

                                  AND

                           Kent E. Baldauf, Jr. (PA ID No. 70793)
                           Bryan P. Clark (PA ID No. 205708)
                           THE WEBB LAW FIRM
                           One Gateway Center
                           420 Ft. Duquesne Blvd., Suite 1200
                           Pittsburgh, PA 15222
                           412.471.8815
                           412.471.4094 (fax)
                           kbaldaufjr@webblaw.com
                           bclark@webblaw.com


                           Attorneys for Defendants




                     2
                                CERTIFICATE OF SERVICE

              I hereby certify that on the 6th day of May, 2021, I electronically filed the foregoing

DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT with the Clerk of Court using the

CM/ECF system which sent notification to all counsel of record.



                                                      /s/ J. Mark Mann
                                                       J. Mark Mann
